Citation Nr: 0211753	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-07 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
keloid, anterior chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
October 1988.

This appeal arose from a February 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for the service-connected 
postoperative keloid, anterior chest.  In April 2002, the 
Board of Veterans Appeals (Board) remanded this case so that 
a Travel Board hearing could be scheduled.  In June 2002, the 
veteran testified before the undersigned at a personal 
hearing sitting at the St. Petersburg, Florida RO.  


FINDINGS OF FACT

1.  For the period preceding August 30, 2002, the effective 
date of the change in the rating schedule, the veteran's 
service-connected postoperative keloid, anterior chest, was 
comparable to a scar that was poorly nourished with repeated 
ulceration.

2.  The rating criteria used to evaluate skin disorders, to 
include scars, were amended effective August 30, 2002; he 
will be rated under both rating criteria following this date.

3.  From August 30, 2002, the veteran's postoperative keloid, 
anterior chest, has been comparable to a poorly nourished, 
repeatedly ulcerated scar.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for the service-
connected postoperative keloid, anterior chest, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic 
Codes (DC) 7801, 7803, 7804, 7805 (2001 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he should be awarded a 
compensable evaluation for his service-connected 
postoperative keloid, anterior chest.  He stated that this 
condition is painful and that it burns constantly.  He also 
indicated that its appearance causes him embarrassment.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was originally service-connected for 
postoperative keloid, anterior chest, by a rating action 
issued in February 1989.  It was noted that he had had a 
keloid surgically removed in service.  The VA examination 
performed in January 1989 had found a mobile keloid-appearing 
mass in the center of the chest.  This did not appear to be 
attached to the subcutaneous tissue and it was nontender.  
Based upon this evidence, a 0 percent evaluation was 
assigned.

The pertinent evidence of record consisted of the VA 
examination conducted in January 2001.  This noted his 
history of the development of a keloid in service, which was 
excised in 1987.  Since then, he has had further excisions, 
the last being done in 1997.  According to the examination 
report of January 2001, the veteran's keloids were getting 
worse, and he has developed other satellite lesions.  The 
examiner stated that these are not painful, but he is 
bothered by their appearance.  The objective examination 
noted an obvious scar on the chest, consistent with keloids.  
There were three scars, the largest being 10 cm long and 2 cm 
wide; this was raised approximately 3 mm.  The two other 
scars were smaller, measuring 4 cm long by 3 cm wide.  These 
were also raised above the surface of the skin.

The veteran then testified at a personal hearing at the RO 
before the undersigned in June 2002.  He stated that his 
scars were painful and that they burned.  He also referred to 
itching.  It was noted during the hearing that his scars were 
very red.  He noted that it was depressing that he was unable 
to go to the beach and remove his shirt due to the scars.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria pertaining to skin disabilities, to 
include scars, were amended effective August 30, 2002.  
According to VAOPGCPREC 3-2000 (April 10, 2000), the Board is 
to apply the criteria in effect prior to the amendment for 
any period prior to the effective date of the regulatory 
change.  For the period after the effective date of the 
regulatory change, the Board is to apply whichever criteria 
is found to be more favorable to the appellant.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  Therefore, in this case, the old 
criteria will be used to evaluate the veteran's scar prior to 
August 30, 2002; the scar will be evaluated under both the 
old and the new criteria after this date, since both result 
in the same conclusion, thus not prejudicing the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to 38 C.F.R. Part 4, DCs 7803 and 7804 (2001), a 10 
percent evaluation is warranted for superficial scars which 
are poorly nourished with repeated ulceration or which are 
tender and painful on objective demonstration.

38 C.F.R. Part 4, DCs 7803 and 7804 (2002) state that a 10 
percent evaluation is warranted for superficial unstable 
scars.  Note (1) indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar; Note (2) states that a superficial scar 
is one not associated with underlying soft tissue damage.  A 
10 percent evaluation is also warranted for superficial scars 
which are painful on examination.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The Board notes that in September 2001, the RO sent a 
statement of the case (SOC) to the veteran informing him of 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) VCAA.  In this 
statement, he was informed of the evidence that was already 
of record and of what evidence was needed to substantiate his 
claim.  He was also told of what VA would do to assist him 
and of what his duties were.  The veteran also testified 
before the undersigned in June 2002.  He did not indicate 
that there were any pertinent records available that had not 
been obtained.  He was also afforded a VA examination in 
January 2001 and the record contains copies of his VA 
outpatient treatment records.  Therefore, it is found that VA 
has met its duties of notice and development pursuant to the 
provisions of the VCAA.  The veteran has been notified of the 
information and evidence necessary to substantiate his claim, 
he has been told what VA will do and what he needs to do to 
obtain the necessary information and evidence, and he has 
been given a VA examination.  For these reasons, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A is not necessary.
Discussion

A 10 percent evaluation for the service-connected 
postoperative keloid, anterior chest, is warranted under 
either the old or the new rating criteria.  The evidence 
suggests that these scars are superficial in nature, since 
there is no evidence that the underlying subcutaneous tissue 
has been affected.  While the VA examination conducted in 
January 2001 did not indicate the scars were painful, the 
veteran testified that he suffered from constant pain and 
burning, that would worsen in warm weather.  Furthermore, on 
the report of the examination of January 2001, it was noted 
that the keloids were getting worse and that the veteran was 
developing satellite scars.  After resolving doubt in the 
veteran's favor, the evidence is sufficient to establish that 
the disability is comparable to a superficial scar that is 
poorly nourished with repeated ulceration.  Although the 
current medical findings are not entirely consistent with the 
criteria for a 10 percent rating, the scars are getting 
worse, the veteran reports discomfort, and satellite scars 
are forming.  These manifestations warrant more than a 
noncompensable evaluation, and 38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  The evidence supports a finding that 
the disability is comparable to poorly noushed scarring with 
repeated ulceration.  Thus, a 10 percent evaluation is 
warranted.

ORDER

A 10 percent disability evaluation for the service-connected 
postoperative keloid, anterior chest, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

